Citation Nr: 1753072	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  07-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability, to include arthritis.

2.  Entitlement to service connection for a bilateral hip disability, to include arthritis, previously claimed as arthritis of the legs. 


REPRESENTATION

The Veteran represented by:  Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971, which included service during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2008, the Veteran testified before a Veterans' Law Judge (VLJ) at a Board videoconference hearing.  Then, in November 2012, he testified before another VLJ at a travel Board hearing.  Pursuant to 38 U.S.C. § 7102(a) (West 2014), appeals before the Board may only be assigned to one individual VLJ or to a panel of not less than three.  Accordingly, a third VLJ was assigned to participate in making a final determination of the claims herein.  The Veteran was afforded an opportunity to testify at another hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).  He elected to do so and testified at a Board videoconference hearing in May 2017.  A transcript of each hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that he has arthritis of the back and bilateral hips, which stem from the rigors of his military occupational specialty as an aircraft mechanic in service.  

To date, the Veteran has been afforded one VA examination in June 2009.  See June 2009 Joints VA Examination Report.  During the examination, he reported receiving disability income from the Social Security Administration (SSA) since 1999 due in part to joint pain.  However, the Board notes no such records have been requested much less associated with the claims file.  

The VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, but was unable to determine a clear-cut relationship between this diagnosis and his service.  In reaching this conclusion, the VA examiner did not consider his testimony during the October 2008 Board hearing.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  Nor did the VA examiner have an opportunity to take into account his SSA records.  For these reasons, the Board finds the June 2009 Joints VA Examination Report is inadequate.  

With respect to the Veteran's bilateral hip pain, the VA examiner found no significant abnormalities upon x-ray examination.  Nonetheless, his complaint of hip pain continues into the present.  A review of his VA treatment records reveals numerous references to osteoarthritis generally, without specificity as to which body part is affected.  Thus, it is unclear whether he has a current hip disability for VA compensation purposes.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's relevant SSA records.
 
2. Once the first request has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed back disability.  

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of a back condition. 

b. Reconcile all prior diagnoses of a back condition with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each currently or previously diagnosed back condition, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

d. In rendering an opinion, the examiner should discuss his testimony during the October 2008, November 2012, and May 2017 hearings before the Board that the physical demands of his military occupational specialty as an aircraft mechanic (such as crawling under the belly of an aircraft, carrying 62-63 pound oxygen converters, etc.) caused his claimed back condition.

3. Once the first request has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his claimed bilateral hip disability.  

After reviewing the complete record, the examiner should:

a. Identify all current diagnoses of a hip condition, bilateral or otherwise. 

b. As to each current diagnosis of a hip condition, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

c. In rendering an opinion, the examiner should discuss his testimony during the October 2008, November 2012, and May 2017 hearings before the Board that the physical demands of his military occupational specialty as an aircraft mechanic (such as crawling under the belly of an aircraft, carrying 62-63 pound oxygen converters, etc.) caused his claimed bilateral hip condition. 

4. Once each of the above requests has been completed to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




____________________________	               _________________________	  
           CHERYL L. MASON                      		P.M. DILORENZO
          	Veterans Law Judge,                                  	   Veterans Law Judge,
     Board of Veterans' Appeals                                   Board of Veterans' Appeals 




____________________________________________
L. M. BARNARD
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




